Citation Nr: 1536430	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to December 1999.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The claim was originally before the Board on appeal from a March 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.

A hearing was held before the undersigned in November 2012.  A transcript of the hearing is of record.  

In February 2013, the Board remanded the claim for further development.

In a decision issued in May 2014, the Board, in pertinent part, denied the Veteran's claim for TDIU.  The Veteran appealed that decision to the Court.  In March 2015, the Court issued an order vacating the portion of the May 2014 Board decision that denied TDIU and remanding the matter for readjudication consistent with the instructions outlined in a March 2015 Joint Motion by the parties (Joint Motion).

The issues of service connection for hemorrhoids as secondary to service-connected irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD) and service connection for hypertension have been raised by the record in a May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board's February 2013 remand referred the issue of service connection for residuals of a tonsillectomy, to include as secondary to service-connected IBS with GERD, which had been raised in a November 2012 statement.  The record does not reflect that the AOJ has adjudicated this issue.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The duty to notify was satisfied via a March 2007 letter which was issued prior to the decision on appeal.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran also provided pertinent testimony before the Board in November 2012.  The Veteran has not identified any evidence that remains outstanding.  

In substantial compliance with the Board's February 2013 remand instructions, VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board acknowledges that none of those examinations have addressed the collective impact of all of his service-connected disabilities on his employment.  Nevertheless, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

The Veteran contends that he is unable to work due to his service-connected disabilities.  

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for an anxiety disorder, rated as 50 percent disabling; residuals of interstitial cystitis, rated as 40 percent disabling; IBS with GERD, rated as 10 percent disabling; a right foot sprain, rated as 10 percent disabling; and left foot calcaneal spur, noncompensable.  A combined rating of 80 percent is in effect.  Therefore, he meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

In June 2005, the Veteran's claim for Social Security disability benefits was denied.  The Social Security Administration found that the Veteran's bladder cystitis and GERD were not severe enough to be considered disabling.  In documents submitted in support of his claim for benefits, the Veteran reported that he became unable to work in May 2004 and that he was unable to sit for at least two hours because he had to use the bathroom.

In his February 2007 TDIU Application, the Veteran reported that he completed three years of college and that he last worked full time in May 2004.  He reported being fired from his job at a lumber company at that time because he had taken too many bathroom breaks.  

On a June 2007 VA examination for IBS and residuals of interstitial cystitis, the examiner noted that in regards to the Veteran's ability to obtain and retain gainful employment, it was a "definite judgment call on the part of the employer."  She indicated that she did not think a bathroom break every two hours was unreasonable, but that she could not make that call.  

On October 2011 VA mental disorders examination, the Veteran reported that he got an associate's degree in robotics in 2008, but had been unable to find a job in that field.  He noted that he managed some rental properties that he had inherited from his father.  He indicated that a job he had begun at a pest control company five months previously was going well except he was having some trouble forgetting things and driving.  He noted that it was hard to focus at times because of a lack of sleep.  The examiner characterized the Veteran's occupational and social impairment as occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

On a July 2012 genitourinary VA examination, the examiner noted the Veteran's report of increased voiding frequency (daytime interval less than one hour; night time awakening more than 5 times) and opined that residuals of interstitial cystitis did not impact the Veteran's ability to work.

In a September 2012 statement, the Veteran reported that he was fired from a job with a lumber company in 2004 because he was taking too many bathroom breaks.  He had graduated from vocational rehabilitation training in 2008, but had not been able to find employment in his field of study.  He had sought the help of an employment placement company called Work One to help him find employment, and after years of working with them had been unsuccessful at finding employment.  His most recent job at a pest control company had only lasted for seven months because of his health problems and needing to take too many breaks.  He indicated that because of his health problems, he had not been able to find and keep a job.  

On a November 2012 TDIU application, the Veteran reported that he had last worked full time in December 2011 for a pest control company.  He stated that he had been forced to quit working with that company because he had to take too many bathroom breaks.  He indicated the company cut his hours and took away his route, so he lost sales and was forced to quit.  He indicated that he had tried to obtain employment since he became too disabled to work.  He reported having completed four years of college and completing vocational rehabilitation training in 2008.  He also indicated that he had begun vocational rehabilitation training again in January 2012, but had dropped out of the classes because of his illness.  

At his November 2012 hearing, the Veteran testified that two employers had fired him for taking too many bathroom breaks.  He indicated he had last worked for a pest control company in December 2011.  He reported that since he had completed vocational rehabilitation in 2008 he had been unable to find employment in the industrial maintenance field for which he had completed training. 

A December 2012 VA treatment record indicates the Veteran reported that his symptoms of depression and anxiety made it somewhat difficult for him to do his work, take care of things at home, and get along with other people.

A December 2012 Disability Benefit Questionnaire (DBQ) for GERD completed by VA physician, H.P., notes that the Veteran was forced to resign from his work with a lumber company because he had to visit the bathroom too often.  

A December 2012 DBQ for foot disabilities completed by VA physician, H.P., concludes that the Veteran's foot conditions impact his ability to work because he was unable to stand for more than two hours on his feet because he would develop paresthesias in the feet.

During an April 2013 mental disorder VA examination, the Veteran reported that he worked as a pest control inspector in December 2011, but that he was let go because he did not agree with a company policy.  He believed he had been doing a good job.  The Veteran reported that he was looking for work and felt that he could find work, but it would have to be something that he was able to handle with his foot problems.  The Veteran reported helping his sister with projects and getting some pay for that.  The examiner opined that the Veteran is not considered unemployable because of his anxiety disorder.  The examiner noted that the Veteran was looking for work and that he believed he could find a job that he could tolerate physically.  The examiner characterized the Veteran's occupational and social impairment as occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

During a general VA examination in April 2013, the examiner noted that the Veteran had esophageal disorders, stomach and duodenal conditions, and foot conditions.  The examiner opined that the Veteran was able to secure a substantially gainful occupation with all of his medical disabilities.  The examiner explained that the Veteran was independent in his activities of daily living, ambulated with normal gait and balance, worked around the house and drove fairly long distances.  

During an April 2013 VA examination for GERD and May 2013 examinations for the feet and IBS, the examiners noted that each disability on its own did not impact the Veteran's ability to work.

A June 2013 VA treatment record reflects that the Veteran reported working with and owning rental homes.  

During a September 2013 VA examination, the examiner noted that the Veteran had a diagnosis of microscopic hematuria and a subjective urge incontinent of urine.  The examiner found that the Veteran's bladder condition did not impact his ability to work.  The examiner found that the Veteran's interstitial cystitis and IBS with GERD together did not render him unable to secure or follow a substantially gainful occupation.  The examiner explained that the Veteran reported that he was looking for a job, that he was attending school and that he had one examination left before he could graduate.  In addition, the examiner noted that the Veteran was able to drive from Lawrenceville, Illinois to the VA clinic in Evansville, Indiana.  The examiner noted that the Veteran worked around the house and was independent in his activities of daily living. 

In an October 2013 statement, the Veteran reported that the most recent time he tried vocational rehabilitation he had dropped out twice and was never able to complete his last course.  He indicated that one time he dropped out because of his ongoing medical problems, while the second time he dropped out because he had shingles.  

In this case, the Board finds that at no time during the pendency of the appeal has a TDIU been warranted.  Although the Veteran has indicated that he has been unable to find a job, the question is not whether the Veteran is able to find a job.  Rather the question is whether, given the Veteran's education, employment history, and vocational attainment, the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  

The Board recognizes that there is no examination report that assesses the combined impact of all of the Veteran's service-connected disabilities on his ability to work, although the April 2013 VA general examination does assess the combined effect of some of his service-connected disabilities.  Nevertheless, by systematically considering the effects of each disability on his occupational functioning, the examination reports are sufficient, in the aggregate, for the Board to come to such an assessment on its own, as this is ultimately the Board's determination to make.  See Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381.

When considering the evidence regarding the collective impact of the Veteran's multiple service-connected disabilities, the Board concludes that these combined effects do not preclude him from securing and maintaining substantially gainful employment.  Specifically, the evidence shows that as a result of his service-connected urinary condition and IBS with GERD he needs to take multiple bathroom breaks during the day and cannot sit for at least two hours because of that necessity.  The record reflects that symptoms of his mental disorder, including depression, anxiety, difficulty focusing, and memory problems, make it somewhat difficult for him to work.  The evidence also reflects that his foot problems impact his ability to work because he cannot stand for more than two hours.  The Board also gives great weight to the two April 2013 VA opinions and the September 2013 VA opinion, as the examiners reviewed the Veteran's claims file, conducted an examination and rendered opinions based on their findings.  The examiners all noted that the Veteran is independent in activities of daily living.  Two of the examiners noted that the Veteran was looking for work and that he could travel long distances.  The April 2013 mental disorders examiner noted that the Veteran reported he thought he could obtain employment that he could physically tolerate.  

This evidence shows that the Veteran's service-connected disabilities, even when their collective impact is considered, do not render him unemployable.  His work experience, his education, and the extent of his disabilities make some occupations difficult, such as those involving prolonged walking or standing or those that would preclude him from taking necessary bathroom breaks.  However, the combined effects of his service-connected disabilities do not limit the occupations that he can engage in to the extent that they make him unable to obtain or maintain substantially gainful employment.

The Board has considered the Veteran's statements asserting that he is unemployable due to his service-connected disabilities in connection with his education and work experience.  The Veteran is competent to report symptoms as they come to him through his senses, such as pain, anxiety, and his inability to control his bowel.  He is also competent to provide evidence regarding the circumstances surrounding the termination of prior employment.  However, he is not competent to state that his service-connected disabilities alone have rendered him unemployable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran has been inconsistent in reporting on his ability to work.  On his TDIU Application and in documentation submitted in support of his claim for Social Security disability benefits, the Veteran reported that he last worked in 2004.  During an April 2013 examination, the Veteran reported that he thought he could work, but that he would have to find a job that he could do with his foot condition.  The Veteran also reported working in 2011 and indicated that he was let go because he did not agree with a company policy.  In September 2013, the Veteran reported that he was looking for a job.  Additionally, on October 2011 VA mental disorders examination and during June 2013 VA treatment the Veteran reported that he was managing rental properties left to him by his father.  

As the evidence of record shows that the Veteran is able to secure and follow a substantially gainful occupation, the Board finds that a preponderance of the evidence is against a finding that a TDIU is warranted.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


